                                                                              IN CLERK'S OFRCE
UNITED STATES DISTRICT COURT                                             US DISTRICT COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK
                                                                         ^ DEC 1 3 2018 ^
                                                         X

                                                                          BROOKLYN OFFICE
PAUL CHIME,individually and on behalfof all
other persons similarly situated,


                                  Plaintiff,                 ORDER

                      - against                              13-CV-470(AMD)(PK)


PEAK SECURITY PLUS,INC. and
EMMANUEL OSULA,jointly and severally,

                                  Defendants,
                                                      X


       ORDER GRANTING FINAL APPROVAL OF CLASS ACTION AND FLSA
    SETTLEMENTS.CERTIFICATION OF THE SETTLEMENT CLASS.SERVICE
                            AWARDS.AND ATTORNEYS* FEES


ANN M.DONNELLY,United States District Judge:

       Before the Court is the plaintiffs unopposed motion for certification ofthe settlement

class and final approval ofthe Fair Labor Standards Act("FLSA")and class settlement(ECF

No. 238), motion for attorneys' fees(ECF No.242), and motion for approval of service awards

(ECF No. 244). For the reasons discussed below,the plaintiffs' motions are granted.

                                        BACKGROUND


       Paul Chime filed this action on January 28,2013, on behalf of himself and a putative

class of others similarly situated, alleging that the defendants violated the Fair Labor Standards

Act("FLSA")and the New York Labor Laws by(1)failing to pay for all hours worked in a

given workweek from January 28,2007 to August 19, 2016;(2)failing to pay overtime

premiums for all hours worked over 40 in a given workweek from January 28,2007 to August

19, 2016;(3)failing to provide written wage statements with each payment; and (4)failing to


                                                     1
 provide a Notice and Acknowledgement ofPay rate and Payday at hiring for security guards

 hired on or after April 9, 2011. (ECF Nos. 1,169.) After ajury trial on the question of liability,

 the defendants were found liable on all claims on August 19, 2016. (See ECF No. 208.) The

 parties engaged in settlement negotiations on damages, and on April 10, 2017,informed the

 Court that they had reached a settlement in principle in satisfaction of all class claims.

          On June 12, 2017,the plaintiffs filed an unopposed motion before this Court seeking

 approval ofthe parties' settlement agreement, provisional certification ofclass and collective

 action,' approval ofthe parties' proposed notice and claims release form, and appointment of

 class counsel. (ECF No. 228.) The parties appeared at a preliminary hearing on April 26,2018.

 On April 27, 2018,the Court proposed a revised notice and claim form(ECF No. 234), and the

 parties provided joint comments to the revised notice on May 11, 2018. (ECF No. 235.) On

 July 2,2018,the Court preliminarily approved:(1)the parties' settlement agreement and release;

(2)the following class definition for the FLSA collective action: all persons who were employed

 by Peak Security, in the State ofNew York as Security Guards for any period between January

28,2007 and August 19, 2016;(3)the following class definition for a Rule 23 class action: all

persons who were employed by Peak Security, in the State ofNew York as Security Guards for

any period between January 28,2007 and August 19,2016;(4)the parties' notice and claim

form; and(5)the Law Office of Lipsky Lowe LLP as class counsel.(ECF No. 236.)

         After the Court granted preliminary approval of the settlement agreement, on August 2,

2018,the claims administrator, Optime Administration, LLC,served 508 settlement class

members with the approved notice and claim form.(ECF No. 241 T|4.) Ofthe 508 notice packets




'On April 26, 2018,the parties also confirmed that they sought provisional certification of a collective action
pursuant to 29 U.S.C. § 216(b)in addition to provisional certification ofa class action pursuant to Federal Rule of
Civil Procedure 23(b)(3).
that were sent, 324 packets were returned as undeliverable. {Id. f 5.) Optime Administration

located updated addresses for 188 ofthe 324 packets that were returned, {Id.) As a result, a total

of372 class members received notice packets, about 74% ofthe settlement class members.{See

id.; ECF No. 239 at 8.)

       As of November 20, 2018, 50 class members,or about 10% ofthe entire settlement class,

submitted timely and valid claim forms.(ECF No. 241 ^ 6.) Overall, the sums to be paid out of

the settlement fund, which provided for up to $200,000, includes:(1)attorneys' fees and costs of

$73,916.67;(2)service awards of$28,750.00; and (3)administration costs of$11,147.00,

resulting in a total payment of$113,813.67. (ECF No. 243 at 16; ECF No. 245 at 11.)

       As of November 20, 2018, Optime Administration has received one request for exclusion

from the settlement and no objections to the settlement. (ECF No. 241 ^ 6.) The Court held a

final fairness hearing on December 6,2018. No objectors appeared at the hearing.

                                        CONCLUSION

       Having considered the relevant standards and law,the Court:

       (1)     Finally certifies the following settlement class: All persons who were employed

by Peak Security, in the State of New York as Security Guards for any period between January

28,2007 and August 19,2016;

       (2)     Approves the class action and FLSA settlement memorialized in the Class Action

Settlement Agreement and Release(ECF No. 240 at 12-56), as it is fair, reasonable, adequate,

and in the best interests ofthe class members;

       (3)     Approves the following service awards to the plaintiffs:(a)$7,000 for Paul

Chime;(b)$4,500 for Demilade Elutilo;(c)$3,000 for Umar Abdulkhabir;(d)$3,000 for Osagie

Egharevba;(e)$1,875 for Akinde Akintunde;(f) $1,875 for Joseph Alenze;(g)$1,875 for Mfon
Akpan;(h)$1,875 for Abiodun Belle;(i)$1,875 for Morufu Ganiyu; and G)$1,875 for Paul

Kyree; and

       (4)    Approves $73,916.67 in attorney's fees and costs to Class Counsel, Lipsky Lowe

LLP.


       The Clerk of the Court is respectfully directed to close this case.



SO ORDERED.

                                                               s/Ann M. Donnelly


                                                             Ann M. Donnelly
                                                             United States District Judge


Dated: December 13, 2018
       Brooklyn, New York
